DETAILED ACTION
Status of the claims
	Claims 1-2 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tran (US 20080001735).
Regarding claim 1, Tran disclosed a user activity sensor including a wireless mesh transceiver, comprising
a processor and a memory for storing logic, the processor executing the logic to perform the method comprising: 
capturing biometric data from one or more biometric sensors associated with a user; 
[0140] In one embodiment, a wearable appliance can be used. The wearable appliance is small, easily worn by the patient during periods of exercise or day-to-day activities, and non-invasively measures blood pressure can be done in a matter of seconds without affecting the patient. An on-board or remote processor can analyze the time-dependent measurements to generate statistics on a patient's blood pressure (e.g., average pressures, standard deviation, beat-to-beat pressure variations) that are not available with conventional devices that only measure systolic and diastolic blood pressure at isolated times.
[0035] The mesh network includes one or more mesh network wearable medical appliances 8A which can monitor physiological measurements such as EKG, EMG, EEG, bioimpedance sensor, heart rate sensor, blood pressure sensor, or insulin sensor, among others.
detecting an emergency event based on an analysis of biometric data; 
activating a predetermined response measure on an electronic device, 
[0156] Alternatively, the message could be sent out when a data parameter (e.g. systolic blood pressure) exceeds a predetermined value. In some cases, multiple parameters (e.g., fall detection, positioning data, and blood pressure) can be analyzed simultaneously to generate an alert message. { data parameter (e.g. systolic blood pressure) exceeds a predetermined value thus an emergency event; an alert message thus a predetermined response measure}
wherein the predetermined response includes at least obtaining video, audio, image or location data by the electronic device; and 
transmitting an alert request to a responding party the video, audio, image or location data obtained by the electronic device.
[0068]  In one embodiment, appliances 8 monitor the patient and activates the camera 10 to capture and transmit video to an authorized third party for providing assistance should the appliance 8 detects that the user needs assistance or that an emergency had occurred.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 20080001735) in view of Mendelson (US 20120064855).
Regarding claim 2, Tran did not disclose generating a unique identifier upon actuation of the emergency alert device; 
transmitting the unique identifier to a responding party; 
receiving the unique identifier from the responding party; and 
providing the responding party with the video, audio, image or location data obtained by the electronic device.
First, Tran disclosed [0068]  In one embodiment, appliances 8 monitor the patient and activates the camera 10 to capture and transmit video to an authorized third party for providing assistance should the appliance 8 detects that the user needs assistance or that an emergency had occurred. {an authorized third party thus a responding party}
	Second, Mendelson teaches an emergency system wherein [0122] Designed to transmit as a beacon in the event of an emergency, the mobile phone/emergency beacons will broadcast a unique identification signal that can be scanned and be decoded and aid in finding the exact location of the transmitter/mobile phone.
[0123] When activated by the user, the mobile phone/beacon mode will broadcast a signal that, when detected by special scanning life sensitive scanner can be located by triangulation. The mobile phone/beacons can have a uniquely identified instantly via encoding the naming, and furthermore, a last GPS position can be encoded into the signal (thus providing both instantaneous identification & position.) The signals from the beacons are homed by Search and Rescue (SAR) ground search parties or even from the air that in turn come to the aid of the concerned persons.
Tran and Mendelson are considered to be analogous art because they pertain to emergency system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate generating a unique identifier upon actuation of the emergency alert device; transmitting the unique identifier to a responding party; receiving the unique identifier from the responding party; and providing the responding party with the video, audio, image or location data obtained by the electronic device in order to the authorized third party to quickly identify the person in need of help.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685